Citation Nr: 0009536	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  97-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
psychophysiological reaction manifested by gastric complaints 
and symptoms of post-traumatic stress disorder (PTSD), for 
the purpose of accrued benefits.

2.  Entitlement to secondary service connection for pulmonary 
edema and coronary ischemia, for the purpose of accrued 
benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in September 1996, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appeal was last before the Board in July 1998, at which 
time it was remanded for further development.  In conjunction 
with the July 1998 Board remand, the RO, in a rating decision 
entered in May 1999, denied each of the first two issues 
listed on the title page herein.  Thereafter, in response to 
the appellant's conveyance of disagreement with such denials, 
a related Supplemental Statement of the Case was mailed to 
the appellant in January 2000, and documentation deemed to 
comprise a Substantive Appeal was received the following 
month.  Accordingly, the first two issues listed on the title 
page are included for consideration in the present appeal.

The first two issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.



FINDINGS OF FACT

1.  A claim for a rating in excess of 50 percent for 
psychophysiological reaction manifested by gastric complaints 
and symptoms of PTSD was pending at the time of the veteran's 
death on July 23, 1996.

2.  A claim for entitlement to secondary service connection 
for pulmonary edema and coronary ischemia was pending at the 
time of the veteran's death on July 23, 1996.

3.  Manifestations of the veteran's service-connected 
psychophysiological reaction manifested by gastric complaints 
and symptoms of PTSD, within the time period proximate to the 
veteran's death in July 1996, included war-related nightmares 
and flashbacks, with good judgment and speech which was well-
organized, relevant and coherent; overall temporal impairment 
attributable to service-connected psychiatric impairment was 
not more than considerable.

4.  Neither pulmonary edema nor coronary ischemia, prior to 
the veteran's death in July 1996, were shown to have been 
causally related to, or to have undergone chronic worsening 
occasioned by, impairment related to the veteran's service-
connected psychiatric disability or any other service-
connected disability.


CONCLUSIONS OF LAW

1.  The requirements for accrued benefits, based on a claim 
for a rating in excess of 50 percent for psychophysiological 
reaction manifested by gastric complaints and symptoms of 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991); 38 C.F.R. §§ 4.7, 4.132 (in effect through 
November 6, 1996) and 38 C.F.R. § 4.130 (1999).

2.  The requirements for accrued benefits, based on a claim 
for secondary service connection for pulmonary edema and 
coronary ischemia, have not been met. 38 U.S.C.A. §§ 5107, 
5121 (West 1991); 38 C.F.R. § 3.310 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

The Board finds that each of the appellant's accrued benefit 
claims is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that each claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the appellant is required to comply with 
38 U.S.C.A. § 5107(a).

Under the law, in the context of each claim asserted by the 
appellant for the purpose of accrued benefits, upon the death 
of the veteran, periodic monetary benefits to which he was 
entitled on the basis of evidence in the file at the date of 
death, and due and unpaid for a period of not more than two 
years prior to death, may be paid to his spouse.  38 U.S.C.A. 
§ 5121.

At the time of the veteran's death, in July 1996, claims were 
pending for (1) a rating in excess of 50 percent for 
psychophysiological reaction manifested by gastric complaints 
and symptoms of PTSD; and for (2) secondary service 
connection for pulmonary edema and coronary ischemia.

I.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Prior to the veteran's death in July 1996, service connection 
was in effect for psychophysiological reaction manifested by 
gastric complaints and symptoms of PTSD (hereafter 
"psychiatric disability"), for which the RO had assigned a 50 
percent rating under the provisions of Diagnostic Code 9505 
of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.41 and 4.42 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

Pursuant to Diagnostic Code 9505, prior to November 7, 1996, 
the evaluation of the veteran's service-connected psychiatric 
disability turned on the severity of his overall social and 
industrial impairment.  A 50 percent rating was warranted 
where such impairment was of "considerable" severity; a 
rating of 70 percent was warranted where such impairment was 
"severe".  38 C.F.R. § 4.132.  

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130 (1999).  Pursuant to the 9400 series criteria 
(pertaining to "[s]omatoform [d]isorders") under the revised 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The appellant contends, in substance, that the veteran's 
service-connected psychiatric disability was sufficiently 
problematic, in the duration immediately preceding his death 
in July 1996, that a related disability evaluation in excess 
of 50 percent was warranted.  In this regard, when the 
veteran was psychologically evaluated by VA in April 1992, he 
indicated that he had not worked "for decades".  On mental 
status examination, the veteran's speech was described as 
being "intelligible, and reasonably productive"; his mood was 
noted to be (apparently) "dysthymic".  The veteran indicated 
that he continued to experience war-related flashbacks and 
nightmares.  He also complained of memory problems, though no 
"memory impairment" was observed.  The pertinent evaluation 
impression implicated PTSD of "moderate" severity.  Later in 
1992, when he was seen for VA outpatient therapy in October 
1992, the veteran's affect was described as being 
"appropriate", and his judgment was described as being 
"good".  War-related flashbacks continued to be problematic.

When he was examined by VA in April 1993, the veteran 
indicated that he discontinued working, owing to "a heart 
attack", in the early 1970's.  He indicated that he had no 
"friends" due to his "inability to get along with others".  
Findings on mental status examination included speech which 
was described as being "well-organized, relevant [and] 
coherent"; his affect was described as being "mildly labile", 
and his mood was described as being "euthymic and congruent 
to" speech content.  The veteran alluded to having (as 
recorded by the examiner) "subjective feelings of depression 
and anxiety", and indicated that his sleep was "disturbed by 
frequent awakenings" as well as nightmares.  The pertinent 
diagnostic impression was PTSD, and a score of 55 was 
assigned as being representative of the veteran's Global 
Assessment of Functioning (GAF).

When he was seen for VA outpatient treatment in December 
1994, the veteran indicated that although war-related 
nightmares and flashbacks continued to be problematic, he 
felt that his prescribed "Prozac" had kept him calm.  When 
seen for VA outpatient treatment in August 1995, the veteran 
related that the Prozac aided in alleviating his depression.  
On representation in December 1995, the veteran indicated 
that he continued to experience war-related nightmares and 
flashbacks.  When seen for VA outpatient therapy in April 
1996, several months prior to his death, the veteran 
complained of being "anxious all the time"; the pertinent 
assessment was PTSD of "mild" severity.  

In considering the appellant's claim of entitlement to a 
rating in excess of 50 percent for psychiatric disability, 
for the purpose of accrued benefits, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
a pertinent disability rating in excess of 50 percent, at 
least pursuant to the criteria which were in effect prior to 
November 7, 1996, is not warranted.  In reaching such 
conclusion, the Board is constrained to point out that the 
veteran's service-connected psychiatric disability would not 
appear to have been temporally (i.e., coincident with a 
several-year duration preceding his death) productive of more 
than 'considerable' social impairment.  In this regard, 
notwithstanding the veteran's assertion on the occasion of 
his April 1993 VA examination that he had no 'friends' due to 
his averred 'inability to get along with others', the Board 
cannot overlook that, when he was psychologically evaluated 
by VA in April 1992, the veteran expressed concern over "not 
being well liked".  The latter consideration strongly 
suggests that any temporal lack of intimate acquaintances in 
the veteran's life may well have been traceable to neutral 
factors unique to the veteran, as opposed to any notion that 
he consciously avoided others due to any facet of disablement 
related to his service-connected psychiatric disability.  In 
addition, his service-connected psychiatric disability would 
not appear to have been temporally productive of more than 
'considerable' industrial impairment.  In this connection, 
the Board would respectfully point out that the veteran's 
assigned GAF score on his examination by VA in April 1993 was 
55, and that, significantly, an assigned GAF in the range of 
55-60, at least pursuant to DSM-III-R criteria, is indicative 
of only "moderate" industrial impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  It also bears emphasis 
that, as opposed to having terminated working owing to any 
consideration traceable to his service-connected psychiatric 
disability, the veteran related, saliently, on the April 1993 
examination, that such discontinuation in employment was 
occasioned by cardiac problems (i.e., 'a heart attack').  In 
view of the foregoing analysis, then, and inasmuch as the 
veteran's PTSD was noted to be only 'mild[ly]' disabling when 
he was seen by VA for outpatient therapy only several months 
(i.e., in April 1996) prior to his death, the Board concludes 
that entitlement to a pertinent disability rating in excess 
of 50 percent, for the purpose of accrued benefits, under the 
criteria of Diagnostic code 9505 as promulgated prior to 
November 7, 1996, is not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 50 percent for psychiatric disability, 
for the purpose of accrued benefits, is not warranted 
pursuant to the revised above-addressed criteria that became 
effective November 7, 1996.  In reaching this conclusion, the 
Board would point out that while even circumlocutory or 
stereotypical speech would (if present) still only be 
characteristic of disability warranting a 50 percent rating 
under the above-cited revised criteria, when the veteran was 
examined by VA in April 1993, his speech was specifically 
described as being 'well-organized, relevant [and] coherent'.  
In addition, the 'good' judgment the veteran was noted to 
have when examined by VA in April 1992 as well as the 'mildly 
labile' affect and 'euthymic' mood he was found to have when 
examined by VA in April 1993 are characteristic of pertinent 
disablement warranting a rating of only 50 percent (for the 
latter two manifestations relative to affect and mood) or 
less (for 'good' judgment).  Finally, while the Board has no 
reason to dispute the veteran's complaints, rendered on 
occasions to include his examination by VA in April 1993, of 
experiencing problematic sleep, it would nevertheless point 
out that even chronic sleep impairment (if in fact present) 
due to his service-connected psychiatric disability is 
independently indicative of disability warranting only a 30 
percent rating.  See 61 Fed. Reg. 52, 702 (1996).  Given the 
foregoing observations, then, and in the apparent absence of 
any pertinent manifestation independently representative of a 
70 percent disability rating under the revised criteria, the 
Board is persuaded that, in accordance with the above-cited 
revised criteria that became effective on November 7, 1996, a 
rating in excess of 50 percent for psychiatric disability, 
for the purpose of accrued benefits,
is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disability, for the purpose of accrued benefits, is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected disability more closely 
approximate those required for a temporal 70 percent rating 
than they do the 50 percent rating that was assigned with 
respect to the duration incident to this aspect of the 
appeal.  38 U.S.C.A. §§ 1155, 5107, 5121; 38 C.F.R. §§ 4.7, 
4.132 (in effect through November 6, 1996) and 38 C.F.R. 
§ 4.130.


II.  Secondary Service Connection

Concerning the appellant's claim of entitlement to secondary 
service connection for pulmonary edema and coronary ischemia, 
for the purpose of accrued benefits, she contends that the 
development of such edema and ischemic heart disease, over 
the course of a number of years preceding the veteran's 
death, was directly attributable to impairment, chiefly 
stress, associable with his service-connected psychiatric 
disability.  

Secondary service connection, in the context of this issue on 
appeal, can be granted for disability which was either caused 
or chronically worsened (though only to the extent of such 
worsening) by a service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that the veteran was initially assessed 
as having heart disease, i.e., hypertensive vascular/coronary 
artery disease, in the 1970's.  Somewhat later, in the mid 
1980's, he was assessed under non-VA auspices as having 
pleural effusion.  As pertinent to the appellant's claim of 
entitlement to secondary service connection for heart disease 
(variously assessed) as well as pulmonary edema, the Board is 
constrained to observe that, at least on a causal basis per 
se, the record, in its entirety, is negative for any evidence 
which etiologically relates either condition to impairment 
associable with the veteran's service-connected psychiatric 
disability (or any other service-connected disability).  
Indeed, merely in passing, the Board observes that, at least 
with respect to heart disease, the veteran had risk factors 
including advanced age and hypertension that comprise neutral 
factors, see Wray v. Brown, 7 Vet. App. 488 (1995), that 
would, in and of themselves, seem to facially militate 
against any notion of such pathology having been occasioned 
by impairment, including stress, related to the veteran's 
service-connected psychiatric disability.  Finally, the Board 
has not overlooked (and as was pointed out by the appellant's 
representative in an Informal Hearing Presentation dated in 
March 2000) that the veteran himself, when seen for VA 
outpatient treatment in August 1995, expressed the view that 
his heart disease was brought about by war-related nightmares 
and flashbacks which were manifestations of his PTSD.  
However, while the Board is sensitive to the veteran's then-
asserted view in such regard, it would respectfully point out 
that he was, as a lay person, not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With respect, however, to aggravation-based secondary service 
connection, in accordance with Allen, supra, the Board is 
cognizant that, at least with respect to pulmonary edema, the 
record contains one item of evidence which is of potentially 
favorable bearing on the same.  In this regard, a non-VA 
physician, Abe W. Friedman, M.D., in an October 1992 
statement, advanced the observation that the veteran, 
apparently over the preceding several years, had experienced 
"episodes of pulmonary edema which [were] aggravated by his 
underlying psychiatric problems", one of which was "post 
traumatic stress syndrome".  However, even ignoring the more 
salient consideration that the veteran was not temporally 
(i.e., prior to his death) shown to have any ascertained 
pleural pathology/disability (his lungs were "clear" when he 
was seen for VA outpatient treatment in October 1995), the 
Board would respectfully point out that Dr. Friedman's above-
quoted observation essentially denotes what was an 
intermittent (i.e., 'episodes') flare-up of pulmonary edema.  
As such, the episodes, insofar as service connection for VA 
compensation purposes is implicated, do not comprise chronic 
worsening.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

In view of the foregoing respective analyses, then, bearing 
on causal as well as aggravation-based secondary service 
connection, the Board is constrained to conclude that the 
preponderance of the evidence is against entitlement to 
secondary service connection for pulmonary edema and coronary 
ischemia, for the purpose of accrued benefits.  38 U.S.C.A. 
§§ 5107, 5121; 38 C.F.R. § 3.310, Allen, supra.


ORDER

A rating in excess of 50 percent for psychophysiological 
reaction manifested by gastric complaints and symptoms of 
PTSD, for the purpose of accrued benefits, is denied.

Secondary service connection for pulmonary edema and coronary 
ischemia, for the purpose of accrued benefits, is denied.


REMAND

With respect to her claim for service connection for the 
cause of the veteran's death, the official death certificate 
reflects that the veteran's death, in July 1996, was 
occasioned by heart disease.  He died while hospitalized at a 
non-VA facility, Shadyside Hospital, in Pittsburgh, 
Pennsylvania.  The appellant contends, in substance, that the 
veteran's fatal heart disease was brought about by impairment 
related to the veteran's several service-connected 
disabilities.  With respect to her claim for service 
connection for the cause of the veteran's death, however, the 
Board's perusal of the file reflects that the RO has 
apparently not to date advised the appellant to obtain and 
submit clinical records bearing on the veteran's death, to 
specifically include any and all clinical reports which may 
have been prepared in conjunction with his terminal period of 
hospitalization.  Inasmuch as such action by the RO is 
required whether or not the appellant's related cause of 
death claim is well grounded, see Costantino v. Brown, 12 
Vet. App. 517, 520 (1999), which decision, to be sure, was 
decided by the United States Court of Appeals for Veterans 
Claims subsequent to the above-cited July 1998 Board remand, 
the Board is of the opinion that such aspect of the appeal 
must be remanded for the accomplishment of the same by the RO 
before additional appellate action ensues.  Further 
development to facilitate the performance of such action is, 
therefore, specified below.  

It does not appear that the RO has considered the appellant's 
entitlement to benefits under 38 U.S.C.A. § 1318(a), (b)(1).  
Such consideration must be accorded the appellant.

Finally, inasmuch as the appellant's remaining certified 
claim, i.e., that of entitlement to Chapter 35 Dependents' 
Educational Assistance, is potentially impacted by the 
resolution of her claim for service connection for the cause 
of the veteran's death (see 38 U.S.C.A. §§ 3500, 3501 (West 
1991)), the Board will defer consideration (if necessary) of 
the same pending the accomplishment of the development 
directed in the remand set forth hereinbelow.

Accordingly, the case is REMANDED for the following:  

1.  The RO should advise the appellant to 
obtain and submit copies of any clinical 
records bearing on the veteran's death, 
to specifically include all clinical 
reports which may have been prepared in 
conjunction with his terminal period of 
hospitalization at Shadyside Hospital in 
Pittsburgh, Pennsylvania.  She should 
submit medical evidence regarding any 
relationship between the veteran's 
service-connected disability and his 
death.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final two issues listed 
on the title page.  The RO should 
specifically consider whether the veteran 
was in receipt of or entitled to receive 
compensation for a service-connected 
disability that was continuously rated 
totally disabling for a period of 10 or 
more years immediately preceding death 
pursuant to 38 U.S.C.A. § 1318(a), 
(b)(1).  

3.  If either remaining benefit sought on 
appeal is not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case 
(SSOC).  The SSOC should cite to and 
discuss entitlement to benefits under 
38 U.S.C.A. § 1318(a), (b)(1).  The 
appellant should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

